Exhibit 10.3

AMENDMENT #1

to

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR KEY SALARIED EMPLOYEES OF

ENTEGRIS, INC.

INTRODUCTION

This document amends the Amended and Restated Supplemental Executive Retirement
Plan for Key Salaried Employees of Entegris, Inc., which was originally
established effective April 1, 2001 by Mykrolis Corporation, a predecessor to
the Company, and which was assumed by the Board on August 10, 2005 and amended
and restated by the Board on July 30, 2008.

The purpose of the Plan is to provide certain key salaried employees of the
Employer with the opportunity to defer a portion of their compensation on an
unfunded, nonqualified basis as hereinafter provided and to provide benefits to
such employees that are supplemental to the benefits provided under the Savings
Plan.

The Amended and Restated Plan, dated July 30, 2008, was intended inter alia to
conform the Plan to the requirements of Section 409A, including the transition
rules and exemptive relief provisions thereunder, and shall be construed
consistent with that intent. Notwithstanding the foregoing, neither the Company
nor any of its officers or directors, nor any other person charged with
administrative responsibilities under the Supplemental Plan, shall be liable to
any employee or former employee of the Company, or to any spouse or other
beneficiary of any such employee or former employee, by reason of the failure of
any benefit hereunder to comply with the requirements of Section 409A.

For purposes of compliance with Section 409A, the Supplemental Plan consists of
two parts: (i) amounts deferred on behalf of a Participant that were earned and
vested on or after January 1, 2005, including all income, gains and losses
credited or charged with respect thereto (“Section 409A deferrals”) and
(ii) amounts deferred on behalf of a Participant that were earned and vested on
or before December 31, 2004 (including all income, gains and losses credited or
charged with respect thereto) (“grandfathered deferrals”). With respect to
Section 409A deferrals, the Supplemental Plan is intended to comply with the
requirements of Section 409A and shall be interpreted and administered in a
manner consistent with such requirements. With respect to grandfathered
deferrals, the Plan is intended to be grandfathered for purposes of Section 409A
and therefore exempt from Section 409A.

This Amendment #1 is intended to consolidate the provisions relating to the
grandfathered deferrals into a single document with the provisions governing the
409A deferrals and to clarify certain administrative responsibilities. The terms
of this Amendment #1 are to be effective as of January 1, 2009 except as
indicated otherwise herein. Neither the Plan nor the provisions of this
Supplemental Plan relating to grandfathered deferrals effect any material
modification of the grandfathered deferrals within the meaning of Section 409A
after October 3, 2004, although the Company reserves the right to amend
grandfathered deferrals in the future to the extent provided



--------------------------------------------------------------------------------

-2-

 

herein. The rights of a Participant in the Plan who separated from service of
the Employer on or prior to December 31, 2008 shall be governed by the terms of
the Plan, including operational terms, as in effect on the date of such
separation from service and in accordance with the requirements of Section 409A,
to the extent applicable.

SECTION 1 DEFINITIONS

The following terms when used in this Supplemental Plan with initial capital
letters shall have the meanings assigned to them below. Except where the context
otherwise requires, words imparting the singular number shall include the plural
number and vice versa, words denoting any gender shall include all genders and
words denoting persons shall include bodies corporate and vice versa:

 

1.1. “Administrator” means the Management Development & Compensation Committee
of the Board.

 

1.2. “Administrative Committee” means a committee comprised of not less than
three (3) employees of the Company or other persons as shall, from time to time,
be appointed by the Administrator. The initial Administrative Committee shall be
comprised of those employees holding the offices with the Company listed in
Appendix A hereto.

 

1.3. “Board” means the Board of Directors of Entegris, Inc., as from time to
time in office.

 

1.4. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.

 

1.5. “Company” means Entegris, Inc., a Delaware corporation.

 

1.6. “Employer” means the Company, together with any subsidiary or affiliated
corporation that (i) together with the Company would be treated as a single
“employer” for purposes of Treas. Regs. § 1.409A-1(h)(3) and (ii) the Board
determines to add to this Supplemental Plan.

 

1.7. “Participant” means a key salaried employee of the Employer who (i) is
determined by the Administrator to qualify as a “highly compensated or
management” employee for purposes of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA and (ii) is designated by the Administrator to receive benefits under this
Supplemental Plan.

 

1.8. “Plan” means the Supplemental Executive Retirement Plan for Key Salaried
Employees of Entegris, Inc. as in effect on December 31, 2004.

 

1.9. “Savings Plan” means the Entegris, Inc. 401(k) Savings and Profit Sharing
Plan (2005 Restatement) , as it may be amended or restated from time to time.

 

1.10. “Section 409A” means Section 409A of the Code.



--------------------------------------------------------------------------------

-3-

 

1.11. “Specified Employee” means a Participant, if (i) at the date of such
Participant’s separation from service with the Employer within the meaning of
Treas. Regs. § 1.409A-1(h); the Company (or any other corporation forming part
of the Employer) is a corporation any stock of which is publicly traded on an
established securities market or otherwise, and (ii) the Participant is or was a
“key employee” (determined under Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code, applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5) of the Code) at any time during (A) if the date of separation
from service is April 1 through December 31, the preceding calendar year, or
(B) if the date of separation from service is January 1 through March 31, the
second calendar year preceding the calendar year in which the separation from
service occurs (e.g., 2007 for a separation from service occurring January 1
through March 31 of 2009).

 

1.12. “Supplemental Account” means, for each Participant, the account under this
Supplemental Plan to which contributions hereunder shall be credited in
accordance with the provisions hereof. In the discretion of the Administrative
Committee Supplemental Accounts may be subdivided for supplemental Participant
contributions under Section 2.1, supplemental employer matching contributions
under Section 2.2 supplemental employer discretionary contributions under
Section 2.3 and other Employer credits under Section 2.4.

 

1.13. “Supplemental Plan” means this Amended and Restated Supplemental Executive
Retirement Plan for Key Salaried Employees of Entegris, Inc. as amended by this
Amendment #1 and by all subsequent amendments hereto.

SECTION 2 SUPPLEMENTAL SAVINGS PLAN BENEFITS

 

2.1. Supplemental Participant Contributions. Beginning January 1, 2005, a
Participant may elect as provided in Section 3 to defer hereunder a portion or
percentage of his or her gross compensation for any calendar year (prior to any
deferrals under the Savings Plan, this Supplemental Plan, or any other
nonqualified deferred compensation plan of the Company).

 

  2.1.1. Pre-2005 Supplemental Participant Contributions. If, prior to
January 1, 2005, contributions to the Savings Plan on behalf of a Participant
were limited by the application of the limits described in Code Sections
401(a)(17) and 415 and/or a Participant made compensation deferrals pursuant to
this Supplemental Plan or to any other nonqualified deferred compensation plan
of the Company, the Company shall, if it has not already done so, credit to the
Participant’s Supplemental Plan Account an amount equal to the excess of
(a) over (b), where (a) is the amount which would have been contributed to the
Savings Plan in the absence of the limits described in Code Sections 401(a)(17)
and 415 and any compensation deferrals under this Supplemental Plan or any other
nonqualified deferred compensation plan of the Company, and (b) is the amount
actually contributed under the Savings Plan.

 

2.2.

Supplemental Employer Matching Contributions. Beginning January 1, 2006, the
Company shall credit to the Supplemental Account of each Participant who has
elected to



--------------------------------------------------------------------------------

-4-

 

 

participate in pre-tax deferrals under the Savings Plan (taking into account any
limitations imposed under the Savings Plan to comply with the qualification
requirements of the Code) an amount equal to the amount of employer matching
contributions appropriate to the level of such Participant pre-tax deferrals and
which would have been made to the Savings Plan in the absence of the limitations
of Code Section 401(a)(17) and Code Section 415 minus the amount of employer
matching contributions actually made to the Savings Plan.

 

  2.2.1. Pre-2006 Supplemental Employer Matching Contributions. If, prior to
January 1, 2006, a Participant made supplemental Participant contributions
pursuant to Section 2.1.1 above, the Company shall, if it has not already done
so, credit to his Supplemental Account an amount equal to the employer matching
contributions appropriate to the level of such Participant contributions and
which would have been made pursuant to the Savings Plan if the Participant’s
supplemental Participant contributions had been made pursuant to the Savings
Plan, without regard to the nondiscrimination requirements of Code
Section 401(m).

 

2.3. Supplemental Employer Discretionary Contributions. Beginning January 1,
2006, the Company, in its sole discretion, may credit employer discretionary
contributions to the Supplemental Account of each Participant in an amount and
on an annual or such other basis as the Company may determine. The Company may,
but is not obligated to, determine the amount of such employer discretionary
contributions by considering the amount of employer discretionary contributions
which would have been made to the Savings Plan on behalf of a Participant in the
absence of the limitations of Code Section 401(a)(17), Code Section 415, the
nondiscrimination requirements of Code Section 401(m) if, in addition to the
deferrals for employer discretionary contributions actually made to the Savings
Plan, the employer discretionary contributions under this Supplemental Plan had
been made to the Savings Plan, minus the amount of employer discretionary
contributions actually made to the Savings Plan on behalf of such Participant.

 

  2.3.1. Pre-2006 Supplemental Employer Discretionary Contributions. If, prior
to January 1, 2006, Employer Discretionary Contributions to the Savings Plan on
behalf of a Participant were limited by the application of the limits described
in Code Sections 401(a)(17) and 415 and/or a Participant made compensation
deferrals pursuant to this Supplemental Plan or to any other nonqualified
deferred compensation plan of the Company, the Company shall, if it has not
already done so, credit to the Participant’s Supplemental Plan Account an amount
equal to the excess of (a) over (b), where (a) is the amount which would have
been contributed to the Savings Plan in the absence of the limits described in
Code Sections 401(a)(17) and 415 and any compensation deferrals under this
Supplemental Plan or any other nonqualified deferred compensation plan of the
Company, and (b) is the amount actually contributed under the Savings Plan.

 

2.4. Other Employer Credits. The Company in its sole discretion may credit a
discretionary amount to the Supplemental Accounts of one or some Participants,
in such an amount and at such time, and subject to such other terms and
conditions as the Company may determine in its sole discretion.



--------------------------------------------------------------------------------

-5-

 

SECTION 3 DEFERRAL ELECTION

 

3.1. In General. Each deferral under Section 2.1 shall be made by the
Participant’s delivery to the Administrative Committee of a deferral election,
on such form or forms as the Administrative Committee may determine in its
discretion, on or before the date specified by the Administrative Committee,
which date shall in all events (except as provided in 3.2 below) be, or fall
prior to:

(i) in the case of any bonus that qualifies as “performance-based compensation”
within the meaning of Treas. Regs. § 1.409A-1(e), the date that is six
(6) months before the end of the performance period, but only if the Participant
has been in continuous employment with the Employer since the later of the
beginning of the performance period or the date the performance criteria are
established and only if, on the date of the deferral election, the compensation
has not become readily ascertainable (as determined in accordance with Treas.
Regs. § 1.409A-2(a)(8));

(ii) in every other case, the last day of the calendar year preceding the
calendar year in which are to be performed the services to which the deferred
compensation relates.

Each election made under this 3.1 shall become irrevocable in accordance with
such rules as the Administrative Committee may establish but not later than the
election deadline specified in (i) or (ii) above, as applicable. Notwithstanding
the above, the Administrative Committee may permit a Participant to make a
deferral election without meeting the requirements of this Section 3.1, pursuant
to such procedures as the Administrative Committee may determine in its
discretion, to the extent permitted by transition guidance issued under
Section 409A of the Code.

The Administrative Committee may impose a minimum deferral amount for anyone
electing to participate in this Supplemental Plan.

 

3.2. First Year of Participation. Notwithstanding Section 3.1 above, an
individual who first becomes eligible to participate in this Supplemental Plan
during the course of a calendar year may elect to defer a specified portion or
percentage of his gross compensation in respect of services to be performed for
the remainder of the year by delivering to the Administrative Committee an
irrevocable deferral election within thirty (30) days of first becoming
eligible. An individual who already participates or is eligible to participate
in (including an individual who has any entitlement, vested or unvested, to
payments under) any other nonqualified deferred compensation plan that would be
required to be aggregated with this Supplemental Plan for purposes of Treas.
Regs. § 1.409A-1(c)(2) shall not be treated as eligible for the mid-year
election rules of this Section 3.2 with respect to this Supplemental Plan, even
if he had never previously been eligible to participate in this Supplemental
Plan.

 

3.3.

Form of Election. Each deferral election shall be made in writing on a form
prescribed by the Administrative Committee. To the extent consistent with
Section 409A, the



--------------------------------------------------------------------------------

-6-

 

Administrative Committee may condition the effectiveness of any election upon
the delivery by the Participant of such other form or forms as the
Administrative Committee may prescribe.

SECTION 4 INVESTMENT DIRECTION

Participants shall be permitted, pursuant to such procedures as the
Administrative Committee may determine in its discretion, to designate what
percentage of all amounts credited to the Participant’s Supplemental Account in
accordance with Section 2 above will be invested in the various investment
options made available under the Savings Plan. Notwithstanding the foregoing,
nothing herein shall obligate the Company, the Administrator or the
Administrative Committee to make the same investment options available under
this Supplemental Plan as are available under the Savings Plan and the
Administrative Committee may change such investment options at any time in its
sole discretion.

SECTION 5 DISTRIBUTIONS AND LOANS

 

5.1. Distribution of Section 409A Deferrals. All payments of benefits to
Participants and/or their designated beneficiaries under this Supplemental Plan
with respect to Section 409A deferrals shall be in cash in the form of a single
lump sum paid within 90 days following the Participant’s separation from the
service of the Employer within the meaning of Treas. Regs. § 1.409A-1(h);
provided, however, that in the case of a Participant who is a Specified Employee
at the date he or she separates from the service of the Employer, payment shall
be made on the date that is six (6) months following the date of such
separation.

 

5.2. Distribution of Grandfathered Deferrals. All payments of benefits to
Participants and/or their designated beneficiaries with respect to grandfathered
deferrals under this Supplemental Plan shall be made in any of the three forms
set forth below; the particular form to be selected by the Administrative
Committee in its sole discretion after giving due consideration to the desires
of the Participant and/or his or her designated beneficiary, communicated to the
Administrative Committee at least six (6) months prior to the date on which any
such benefit payment is to commence:

 

  i) A lump sum payment;

 

  ii) The payment of a life annuity;

 

  iii) In five, ten or fifteen equal annual installments. (Equal shall mean
dividing the account balance by the number of years remaining before making the
annual installment then due).

Any unpaid balance shall remain in the Participant’s Supplemental Account and
shall be adjusted in the manner as provided for in Section 2 above.

 

5.3. Distributions While Employed. No distributions may be made to a Participant
under the terms of this Supplemental Plan while the Participant is an employee
of the Employer.



--------------------------------------------------------------------------------

-7-

 

  5.4. Right of Offset. If, at the time of payment hereunder, the Administrative
Committee determines that the Participant to whom or on whose behalf payment is
being made, for any reason, is indebted to the Company or to any affiliate or
subsidiary of the Company or to the Savings Plan, the Administrative Committee
shall be entitled, to the extent permitted under Section 409A of the Code, to
offset such indebtedness, including any interest accruing thereon, against any
payments otherwise due under the Supplemental Plan.

 

  5.5. Withholding. The Company shall be entitled to withhold from payments due
under the Supplemental Plan any and all taxes of any nature required by any
government to be withheld from compensation paid to Participants.

 

  5.6. Loans. No loans to Participants shall be permitted under the Supplemental
Plan.

 

  5.7. Designation of Beneficiary(ies). Each Participant shall designate in
writing, on such form and subject to such conditions as the Administrative
Committee shall prescribe (including, in the Administrative Committee
discretion, spousal consent in the case of married Participants), a beneficiary
or beneficiaries to receive any amounts remaining to be paid hereunder at the
Participant’s death; but if no such beneficiary designation is in effect at the
time of the Participant’s death, or if the Participant’s beneficiary(ies) do(es)
not survive the Participant, the Administrative Committee shall cause any such
remaining benefits to be paid to the executor or administrator of the
Participant’s estate.

SECTION 6 VESTING

A Participant shall be vested at all times in his or her supplemental
participant contributions made under Section 2.1 and in supplemental Employer
matching contributions made under Section 2.2. A Participant shall be vested in
his or her supplemental Employer discretionary contributions to the same extent
that the Participant is vested in his or her Employer Profit Sharing Account
under the Savings Plan. A Participant shall be vested in any credit made under
Section 2.4 in the sole discretion of the Company.

SECTION 7 MISCELLANEOUS

 

7.1. Amendment and Termination.

 

  (1) The Board may at any time and from time to time, amend or terminate this
Supplemental Plan, without the consent of any Participant or beneficiary,
provided that no such amendment or termination shall, without the consent of the
affected Participant, reduce the balance of any Participant’s Supplemental
Account below what it was immediately prior to the date of such termination or
amendment

 

  (2) Any amendment or termination of the Supplemental Plan shall become
effective as to a Participant or beneficiary on the first day of the month
following the effective date of the amendment or termination.



--------------------------------------------------------------------------------

-8-

 

  (3) The Administrative Committee shall have the authority to: (i) adopt, alter
and repeal such rules and procedures for the administration of this Supplemental
Plan and such rules and procedures shall have the same force and effect as if
set forth at length herein as a part of the Supplemental Plan; (ii) to adopt
alter and repeal such rules and procedures for the conduct of its own actions
and proceedings; (iii) to prescribe the form for any election or notice to be
made or given under the Supplemental Plan;

 

  (4) The Administrator shall have the authority to adopt such corrective
amendments to this Supplemental Plan as may be necessary to comply with the
provisions of Section 409A.

 

  (5) Upon termination of the Plan, payments hereunder shall be accelerated only
to the extent permitted by Section 409A.

 

7.2. No Contract of Employment. The establishment of the Supplemental Plan or
any modification thereof shall not give any Participant or other person the
right to remain in the service of the Company or of any subsidiary or affiliate
of the Company, and all Participants and other persons shall remain subject to
discharge to the same extent as if the Supplemental Plan had never been adopted.

 

7.3. Source of Funds. All payments of benefits hereunder and all costs of
administration of this Plan shall be paid in cash from the general funds of the
Company, and no special or separate fund shall be required to be established or
other segregation of assets required to be made to assure such payments. The
Plan is intended to be a “pension plan” (within the meaning of Section 3(2) of
ERISA) that is unfunded for ERISA and tax purposes and that qualifies for the
exemptions described in ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

Nothing in this Section 7.3 shall be construed as prohibiting the Company from
establishing, in its discretion, a bookkeeping account or reserve to meet its
obligations hereunder and/or a so-called “rabbi trust” or similar grantor trust,
and the Company may fund such trust for the purpose of providing benefits
hereunder, so long as the funding of such a trust or account does not jeopardize
the unfunded status of the Plan under ERISA or effective tax deferral under the
Code. Except as provided in the preceding sentence, nothing contained in the
Plan and no action taken pursuant to the provisions of this Plan shall create or
be construed to create a trust of any kind, or a fiduciary relationship between
the Company, the Administrator or the Administrative Committee and any employee
or other person. To the extent that any person acquires a right to receive
payments under the Plan, such right shall be no greater than the right of any
unsecured general creditor of that person’s employer or former employer.

 

7.4. Tax Effects. None of the Company, the Board, the Administrator, the
Administrative Committee, and any firm, person, or corporation, represents or
guarantees that any particular federal, state or local tax consequences will
occur as a result of any Participant’s participation in this Supplemental Plan;
each Participant shall consult with his or her own advisors regarding the tax
consequences of participation in this Supplemental Plan.



--------------------------------------------------------------------------------

-9-

 

7.5. Administration of the Supplemental Plan. The Administrative Committee,
subject to the supervision of the Administrator, shall have full power to
interpret and administer this Supplemental Plan, to exercise all authority
granted it under this Supplemental Plan and determine the eligibility of any
person for benefits hereunder and the amount of any such benefit, in its
discretion. Without limiting the foregoing, the Administrative Committee shall
have full discretionary power and authority, not inconsistent with the express
provisions of the Supplemental Plan, to select those individuals who may
participate in the Supplemental Plan; to determine their gross compensation
eligible for deferral under the Supplemental Plan; to determine eligibility to
commence receipt of benefits (including, without limitation, any determination
as to the proper treatment of leaves of absence and other periods when an
individual is not actively rendering service to the Employer); and otherwise to
supervise the administration of the Supplemental Plan. Any discretionary action
by the Administrative Committee under the Supplemental Plan that affects the
rights or benefits under the Supplemental Plan of an individual who is a member
of the Administrative Committee (other than an action of general applicability
to all Participants) must be approved by the Administrator. The Administrative
Committee shall establish claims procedures under the Supplemental Plan
consistent with the requirements of Section 503 of the Employee Retirement
Income Security Act of 1974, as amended. The Administrative Committee shall also
have the authority to interpret and administer this Supplemental Plan as it
relates to grandfathered deferrals or the rights of a Participant who separated
from the service of the Employer on or prior to December 31, 2008.

 

7.6. Entire Agreement; Successors. This Supplemental Plan, including any
subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Participant regarding the Supplemental
Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Participant
relating to the subject matter hereof, other than those set forth in this
Supplemental Plan. This Supplemental Plan and any amendment shall be binding on
the parties hereto and their respective heirs administrators, trustees,
successors and assigns, and on all designated beneficiaries of the Participant.

 

7.7. Severability. If any provision of this Supplemental Plan shall be held or
deemed to be invalid, inoperative or unenforceable as applied to any particular
case in any jurisdiction or jurisdictions, because of its conflicting with any
constitution or statute or rule of law or public policy or for any other reason,
such circumstances shall not have the effect of rendering the provision or
provisions in question invalid, inoperative or unenforceable in any other
jurisdiction or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable, but this Supplemental Plan shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.



--------------------------------------------------------------------------------

-10-

 

7.8. Validation of the Supplemental Account Balances of Certain Participants.
Effective October 2006, the Supplemental Accounts of the Participants listed on
Appendix B are, in accordance with the provisions of the Plan, increased to the
amount set forth opposite each such Participant’s name, together with the
investment returns thereon as if such increased amounts had been invested as of
such respective Adjustment Effective Dates.

IN WITNESS WHEREOF, the Company has caused this Amended and Restated
Supplemental Plan to be executed by its duly authorized officer as of the 29th
day of July, 2009.

 

ENTEGRIS, INC. By:   /s/ Peter W. Walcott Title:   Senior Vice President and
General Counsel

APPENDIX A

Initial Members of the Administrative Committee:

Chief Financial Officer

Senior Vice President Human Resources

Senior Vice President and General Counsel

APPENDIX B

VALIDATION OF PARTICIPANT ACCOUNT BALANCES

In accordance with Section 7.8 of the Supplemental Plan the Participant Account
Balances of the Following Participants are increased to the respective balances
set forth below:

 

Participant Name    Increased Account Balance